Citation Nr: 0817778	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected dysthymic disorder (depression).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel	




INTRODUCTION

The veteran apparently had active service from December 1977 
to December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania, denying the veteran's claim for a 
disability rating in excess of 10 percent for his service-
connected depressive disorder.  

During the pendency of this claim, the veteran's 
representative raised a claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to the veteran's service-connected depression in his argument 
received by VA in November 2005.  This issue has not yet been 
adjudicated.  This claim is REFERRED to the RO for action.

FINDING OF FACT

The veteran's dysthymic disorder is manifested by 
disturbances of motivation and mood, blunted affect, 
difficulty in understanding complex commands, and difficulty 
in establishing and maintaining effective social and work 
relationships; it is not manifested by impaired impulse 
control, spacial disorientation, illogical or irrelevant 
speech, or neglect of personal appearance and hygiene.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for 
service-connected dysthymic disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9433 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the original letter of April 2004 sent to the 
veteran prior to the initial RO decision that is the subject 
of this appeal did not fully satisfy the notice requirements 
under 38 C.F.R. § 3.159(b)(1), as it did not fully inform the 
veteran on how to substantiate an increased rating claim  VA 
cannot cure such prejudice by simply sending the veteran 
"various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, to 
cure such notice errors, VA must issue fully compliant notice 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA compliant notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim subsequent to 
the initial unfavorable decision.  Specifically, the SOC sent 
to the veteran in January 2005 discussed what was required to 
prove an increased rating claim under the relevant Diagnostic 
Code, including the impact the disability would have on the 
veteran's employment.  The claim was then readjudicated in 
April 2005 and August 2005 SSOCs.  Therefore, the presumption 
of prejudice was cured in this case.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  The veteran's 
representative submitted private treatment reports that 
indicated that the veteran was disabled from any work due to 
his depression, indicating an understanding of the need to 
show an impact on employment.  This also demonstrated 
knowledge on the part of the veteran that he could submit 
evidence in support of his claim, as did his initial request, 
and later withdrawal, for a video hearing.  Finally, the 
veteran's representative submitted a statement in November 
2005 about the worsening of the veteran's condition, so an 
understanding of what is required to fully develop an 
increased rating claim has been demonstrated.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA service medical 
records for this veteran.  The veteran submitted private 
medical documentation in support of his claim, Social 
Security reports related to his psychiatric state, and 
statements in support of his claim prepared by his 
representative.  The appellant was also afforded a VA medical 
examination in May 2004.  

The Board notes that the veteran has not been afforded a VA 
examination since May 2004.  However, the VA examination was 
contemporaneous with the veteran's claim of February 2004.  
See VAOPGCPREC 11-95.  Therefore, since the Board is 
increasing the veteran's disability rating from 10 percent to 
50 percent, and since the veteran was homeless at the time of 
his appeal to the Board, the Board finds that it would be 
more prejudicial at this point to Remand the veteran's claim 
for further development, only further delaying the veteran 
from receiving his entitled benefits.  

Additionally, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Entitlement to an Increased Rating for Depressive Disorder

A. Relevant Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, an appeal from 
the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9433, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities:  

10 percent rating - Occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

30 percent rating - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behaviour, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

50 percent rating - Occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

70 percent rating - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

100 percent rating - Total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behaviour; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

A GAF score of 71 to 80 is defined as transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) or no more 
than slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

See 38 C.F.R. § 4.130 (noting and incorporating by reference 
VA's adoption of the American Psychiatric Association: 
Diagnostic and Statistical Manual for Mental Disorders, (4th 
Ed. 1994), for rating purposes).


B. Facts and Analysis

The veteran is currently service-connected for dysthymic 
disorder with a disability rating of 10 percent.  The veteran 
was first service-connected for depression with a disability 
rating of 10 percent in an April 1983 rating decision.  His 
disability rating was increased to 30 percent in a January 
1986 rating decision, and then reduced back to 10 percent in 
a March 1987 rating decision, after the veteran stopped 
receiving treatment and taking medication for his depression.  
The veteran contends that his depression has worsened since 
this decision, and is seeking a disability rating in excess 
of 10 percent.  The Board finds that the evidence supports 
the veteran's contention, and a disability rating of 50 
percent is warranted as of February 10, 2004, the date the 
veteran's claim was received by VA.  

In a May 2004 VA examination for mental disorders, the 
veteran was assigned a GAF score of 65-70.  The examiner 
found the veteran's affect was blunted with depressed mood.  
The examiner found no evidence of a formal thought disorder, 
no hallucinations, and no delusion.  The veteran complained 
of difficulty falling and staying asleep, and denied crying 
spells or any suicidal or homicidal ideations.  The veteran 
denied having any friends or spending much time outside of 
his home.  Insight was found to be marginal and judgment was 
found to be fair.  The examiner concluded that the veteran's 
psychiatric symptoms were not so severe as to render him 
unemployable.  However, the veteran was angry and frustrated 
during the examination after being terminated from his job at 
the Post Office in November 2003. 

The record reflects that after the November 2003 termination, 
the veteran was later able to return to work at the Post 
Office.  However, he was again terminated after his house 
burnt down in August 2004 and he took extended leave from 
work.  The veteran briefly stayed in housing provided by the 
Red Cross, and then found an apartment for himself and his 
children.  However, the veteran was evicted in December 2004 
for failure to pay rent.  The veteran then became homeless, 
and was unable to provide child care for his younger 
children.  The record also indicates that the veteran was 
raising his children on his own because his wife left.  The 
veteran's children were then taken away by the state.  The 
medical evidence indicates that these events played a part in 
further exacerbating the veteran's depression.  

In a January 2005 VA physical examination, the veteran was 
assigned a GAF score of 60, and no suicidal or homicidal 
ideations were noted.  In January 2005, VA outpatient 
treatment records indicate that a GAF of 49 was assigned.  
Also, in a January 2005 Mental Health Intensive Case 
Management Screen, the veteran was found to meet the high-
risk criteria for consideration as a candidate for the Mental 
Health Intensive Case Management/Community Support Program 
Team, which includes a diagnosis of a severe and persistent 
mental illness and either 3 or more admissions in the past 12 
months or 30 days total of inpatient psychiatric care in the 
past 12 months.  In February 2005, a GAF of 60 was again 
assigned according to VA treatment records.  

Finally, there are also records from February and March 2005, 
where the Social Security Administration (SSA) determined 
that the veteran was "unable to meet the basic mental 
demands of competitive work on a sustained basis."  The SSA 
also noted that the veteran had a moderate limitation 
remembering simple instructions, and a marked limitation 
remembering detailed instructions.  The SSA relied in large 
part on letters submitted from the veteran's private 
treatment provider, E.G., M.D (Dr. G), in reaching its 
overall conclusion that the veteran was unable to work.  The 
Board notes that SSA and Dr. G based their determinations 
that the veteran was unemployable on all disorders currently 
assigned to the veteran - not just his service-connected 
disorders.  According to the SSA, this included major 
depression, mixed personality disorder, mood disorder, 
dysthymic disorder and schizotypal personality disorder.  

In a December 2004 statement, Dr. G, who treated the veteran 
from December 2004 to February 2005, opined that the veteran 
was currently disabled from any work.  There is also a letter 
dated January 2005 where Dr. G reiterates this same opinion.  
The final communication from Dr. G is dated February 2005, 
where Dr. G concluded that the veteran had difficulty with 
concentration, insomnia, crying spells, constant 
preoccupation with his financial difficulties, and an 
inability to find a home and have his children rejoin him.  
Dr. G concluded that it was unlikely that the veteran would 
recover enough to return to work, citing diagnoses of chronic 
depression, mixed personality disorder, painful left shoulder 
movement, and severe at home stressors to support his 
conclusion.  A GAF score of 50 was assigned at this time as 
well.  

The Board has reviewed the statements by both the SSA and by 
Dr. G concluding that the veteran is currently disabled from 
any work.  While the Board has found these opinions to be 
influential in its final decision, it does not find these 
opinions to be controlling.  The Board is only to consider 
the disabling effects of the veteran's service-connected 
disorder.  In reaching their conclusions, the SSA and Dr. G,  
relied on nonservice-connected disorders which are not 
relevant to the Board's decision.  Furthermore, the Board 
finds the numerous VA examinations of record, as they include 
extensive documentation supporting the conclusions reached by 
the examiners, to be more reliable.  The letters from Dr. G 
and the SSA only cover a few months time, and the letters 
from Dr. G provide little supporting evidence.  

The Board has reviewed the evidence of record during the 
period in question and finds that the veteran's disability 
picture most nearly approximates the higher 50 percent 
evaluation under DC 9433.  Indeed, the 10 percent rating 
currently in effect, is intended to reflect only mild or 
transient symptoms that only occasionally impair the veteran.  
Here, however, personal statements of the veteran, private 
medical records and VA medical records dating back to the 
veteran's claim for an increased rating demonstrate 
continuous symptoms most closely approximating a 50 percent 
disabling depressive disorder.  

Such symptoms include disturbances of mood, difficulty 
sleeping, impaired judgment, difficulty in establishing 
effective work and social relationships, difficulty 
remembering directions, and an impaired ability to perform 
occupational tasks.  While the veteran has been unemployed 
since his house burnt down in August 2004, VA examiners have 
not found the veteran's symptoms to be so severe as to render 
him completely unemployable.  Further, the veteran managed to 
again find employment after being let go in November 2003, 
indicating that the veteran does not completely lack the 
ability to be employed.

The Board recognizes that the veteran has been assigned 
markedly different GAF scores ranging from 49 to 70 
throughout the pendency of this appeal.  While these scores 
do represent different levels of social and occupational 
impairment, the Board finds that scores of this range, 
considered in conjunction with the remaining evidence of 
record, indicate that a 50 percent disability rating is 
appropriate.  While the GAF scores have fluctuated, the 
veteran has consistently been in psychiatric treatment 
throughout the period of the claim, and his overall 
symptomatology has remained fairly consistent.  Due to the 
more or less constant treatment and the severity and the 
persistency of the veteran's depressive disorder, the 
veteran's symptomatology cannot fairly be characterized as 
only mild or transient, and even though he has been assigned 
GAF scores as high as 70, the Board still finds that the 
veteran's symptoms approximate a 50 percent rating more than 
a 10 percent rating.  

When, after considering all of the evidence, a reasonable 
doubt arises regarding a determinative issue, such as whether 
the veteran has met the criteria for a 50 percent rating for 
depression since February 10, 2004, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Having reviewed the evidence in this case, 
the Board concludes that the facts presented in the record 
warrant the application of the reasonable doubt doctrine.  
The medical evidence establishes that it is at least as 
likely as not that the veteran was 50 percent disabled from 
February 10, 2004 to the present.  

However, at no time during the pendency of this claim has the 
veteran satisfied the criteria for a disability rating of 70 
percent or higher.  VA examination has established that the 
veteran does not have suicidal ideations, illogical, obscure 
or irrelevant speech, neglect of personal appearance and 
hygiene, spacial disorientation, or impaired impulse control.  
The record also establishes that during the pendency of the 
veteran's claim, he has been able to obtain and maintain 
gainful employment, at times while even caring for four 
children.  Further, there is no evidence of near constant 
panic attacks or depression so severe it affects the 
veteran's ability to function independently, effectively, and 
appropriately.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms have remained more or less constant 
throughout the course of the appeal, and as such, staged 
ratings are not warranted.  

As a final note, the Board has considered whether any other 
diagnostic code is available which would warrant a higher 
disability evaluation.  The Board has determined there are 
none.  Therefore, alternative diagnostic codes would not 
provide a more favorable decision for the veteran.  



ORDER

An increased disability rating of 50 percent is granted for 
the veteran's service-connected depressive disorder as of 
February 10, 2004.  



____________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


